      Case 3:21-cv-00271-MMD-CLB Document 11 Filed 07/14/21 Page 1 of 3




Keith D. Routsong, Esq.
Nevada State Bar 14944
FORTRESS LAW AND REALTY
10000 West Charleston Blvd. Suite 130
Las Vegas, Nevada 89135
(702) 533-8473
keith@fortresslawandrealty.com
Attorneys for Plaintiff

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEVADA

SCANNING TECHNOLOGIES                 §
INNOVATIONS LLC,                      §
                                      §
      Plaintiff,                      §                    Case No: 3:21-cv-00271-MMD-CLB
                                      §
vs.                                   §                    PATENT CASE
                                      §
GUEST MANAGER, LLC                    §
                                      §
      Defendant.                      §
_____________________________________ §


           NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Plaintiff Scanning Technologies Innovations, LLC (“Plaintiff” or “STI”) files this Notice

of Voluntary Dismissal Without Prejudice pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i). According to Rule 41(a)(1)(A)(i), an action may be dismissed by the plaintiff

without order of court by filing a notice of dismissal at any time before service by the adverse

party of an answer.



///



///




NOTICE OF VOLUNTAR Y DISMISSAL WITHOUT PREJUDICE                                        PAGE | 1
         Case 3:21-cv-00271-MMD-CLB Document 11 Filed 07/14/21 Page 2 of 3




Accordingly, Plaintiff hereby voluntarily dismisses this action against Defendant Guest Manager,

LLC without prejudice, pursuant to Rule 41(a)(1)(A)(i) with each party to bear its own fees and

costs.



Dated: July 14, 2021.                       Respectfully submitted,


                                            /s/Keith D. Routsong, Esq.
                                            Keith D. Routsong, Esq.
                                            Nevada State Bar 14944
                                            10000 West Charleston Blvd. Suite 130
                                            Las Vegas, Nevada 89135
                                            (702) 533-8473
                                            keith@fortresslawandrealty.com

                                            ATTORNEYS FOR PLAINTIFF




NOTICE OF VOLUNTAR Y DISMISSAL WITHOUT PREJUDICE                                        PAGE | 2
     Case 3:21-cv-00271-MMD-CLB Document 11 Filed 07/14/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

          I hereby certify that on July 14, 2021, I electronically filed the above document(s) with
 the Clerk of Court using CM/ECF which will send electronic notification of such filing(s) to
 all registered counsel.
                                               /s/Keith D. Routsong, Esq.
                                               Keith D. Routsong, Esq.
                                               Nevada State Bar 14944




NOTICE OF VOLUNTAR Y DISMISSAL WITHOUT PREJUDICE                                            PAGE | 3
